Exhibit 10.01

 

Execution Version

 

Glu Mobile Inc.

 

Executive Chairman Agreement

 

This Executive Chairman Agreement (this “Agreement”) is entered into by and
between Glu Mobile Inc. (“Company”) and Niccolo de Masi (“Executive”) and sets
forth the terms of Executive’s continued service with the Company. This
Agreement is effective as of November 2, 2016 (the “Effective Date”).

 

WHEREAS, Executive has been employed by the Company as its President and Chief
Executive Officer pursuant to the Executive Employment Agreement by and between
the Company and Executive dated January 4, 2010 (the “Employment Agreement”), in
addition to serving as the Chairman of the Company’s Board of Directors since
July 2014;

 

WHEREAS, Executive and the Company are parties to a Change of Control Severance
Agreement by and between the Company and Executive dated January 4, 2010 (the
“Severance Agreement”);

 

WHEREAS, Executive and the Company now wish for Executive to transition from
Executive’s role as the Company’s President and Chief Executive Officer to
become the Executive Chairman of the Company’s Board of Directors (the
“Executive Chairman”) of the Company and, if requested by the Board of Directors
(the “Board”), to serve as the Company’s “principal executive officer” as
contemplated under applicable U.S. securities laws and regulations;

 

WHEREAS, Executive and the Company intend for this Agreement to govern the terms
of Executive’s continued service with the Company as its Executive Chairman and,
as applicable, its “principal executive officer” and, accordingly, to supersede
and replace in their entirety the Employment Agreement, the Severance Agreement
and any provision regarding Executive’s entitlement to vesting acceleration of
the Company Options or Company RSUs (as such terms are defined in
Section 5(b)(i) below) set forth in the written agreements governing such
awards;

 

NOW THEREFORE, in consideration of the promises and the terms and conditions set
forth in this Agreement, the parties agree as follows:

 

1.             Position and Duties. Beginning on the Effective Date, Executive
will serve as the Company’s Executive Chairman. During the Service Period (as
defined in Section 2 below), at the Board’s request, and subject to the next
sentence, Executive may also serve as the Company’s “principal executive
officer” in addition to his service as the Company’s Executive Chairman, or as a
member of the Company’s Board but not Executive Chairman (but including
non-executive “Chairman”). If requested by the Board, Executive agrees to serve
in the additional capacity as the Company’s “principal executive officer” for up
to six (6) months immediately following the Effective Date. During Executive’s
service under this Agreement as Executive Chairman and/or the Company’s
“principal executive officer”, Executive shall report to the Board and have
duties appropriate and consistent with such position(s), as determined by the
Board. Executive agrees, upon the request by a majority of the Board, to
promptly resign as Executive Chairman and/or from the Board and any and all
positions he may hold with respect to the Company or any subsidiary of the
Company.

 

2.             Service Period. Subject to Sections 1 and 4, Executive will serve
as the Company’s Executive Chairman, or otherwise as non-executive Chairman or
simply as a member of the Board, and, as applicable, the Company’s “principal
executive officer”, for the three (3) year period commencing on the Effective
Date (such three (3) year period, the “Service Period”).

 

--------------------------------------------------------------------------------


 

3.             Outside Activities. Executive’s service as the Company’s
Executive Chairman will not be an exclusive, full-time role. Concurrently with
his service under this Agreement, Executive may (a) serve as a member of the
board of directors of one other company or entity and/or (b) accept a full-time
executive position with another company or companies, provided, in any case
Executive’s service in such Board of Director or executive position does not
(i) materially interfere with Executive’s duties and obligations under this
Agreement and (ii) does not result in a conflict of interest with his duties and
obligations under this Agreement or would otherwise result in a violation or
require a waiver under the Company’s Code of Business Conduct and Ethics.

 

4.             At-Will Employment. Executive and the Company understand and
acknowledge that in his capacity as the Company’s Executive Chairman and, as
applicable, the Company’s “principal executive officer”, Executive’s employment
with the Company constitutes employment “at-will,” and the employment
relationship between the Company and Executive may be terminated at any time,
for any or no reason. The preceding sentence does not apply to Executive’s
position in the capacity as a member of the Board, as that is not an employment
relationship standing alone.

 

5.             Compensation and Benefits.

 

(a)           Remuneration. While providing services to the Company pursuant to
this Agreement, the Company shall pay the Executive (i) based on an annual
amount of $375,000, applicable to any such period Executive serves solely as the
Company’s Executive Chairman or other member of the Company’s Board (the “Base
Executive Chairman Remuneration”), except that (ii) to the extent that Executive
also serves as the Company’s “principal executive officer,” Executive shall be
paid additional salary based on an annual amount of $75,000 (in excess of the
Base Executive Chairman Remuneration) for such portion(s) of the Service Period
(the “Additional PEO Remuneration”, and collectively, as then applicable, the
“Remuneration”), payable in accordance with the Company’s normal payroll
practices.

 

(b)           Company Options and Company RSUs.

 

(i)          Options for shares of the Company’s common stock (“Company
Options”) and restricted stock units for shares of the Company’s common stock
(“Company RSUs”) held by Executive are governed by written award agreements that
are substantially similar to the standard forms of such award agreements
publicly filed by the Company with respect to the Company’s Amended and Restated
2007 Equity Incentive Plan (the “2007 Plan”). Exhibit A shows Executive’s awards
that are outstanding as of the Effective Date and the respective applicable
vesting schedule. Executive’s Company Options and Company RSUs will continue to
vest in accordance with their applicable vesting schedule, subject to
Executive’s continued service with the Company and the terms and conditions of
the Company’s 2007 Plan and the applicable written award agreement governing the
Company Options or Company RSUs (other than with respect to any provision
thereof providing for acceleration of vesting), and may be subject to
accelerated vesting under Section 5(b)(ii) and Section 6(b) of this Agreement.
If Executive completes three consecutive years of service as Executive Chairman
from the Effective Date, he shall vest in those Company RSUs that would
otherwise have vested before November 16, 2019.

 

(ii)         In the event of a Corporate Transaction (as defined in the 2007
Plan) the vesting of all of Executive’s Company Options and Company RSUs shall
fully accelerate, and such awards shall become exercisable (as applicable) and
free of all restrictions (other than those set forth in the Company’s Insider
Trading Policy, as then in effect, or imposed by applicable law, including
federal securities laws and regulations) in full prior to the consummation of
such Corporate Transaction.

 

--------------------------------------------------------------------------------


 

(iii)        Additional Restriction on Sale or other Transfer of Options and
Restricted Stock Units. Executive agrees that, in addition to any restriction on
sale or transfer set forth under the 2007 Plan, the written award agreement
governing the Company Options or Company RSUs or pursuant to Company policy
(including the Company’s Insider Trading Policy) or applicable law, Executive
shall not, during the effectiveness of this Agreement, offer, sell, transfer
(other than for estate planning purposes, in which case Executive shall first
notify the Company of such transfer and provide the Company the ability to place
transfer restrictions similar to the Additional Restriction upon such
transferred shares) contract to sell, pledge, grant any option to purchase, make
any short sale or otherwise dispose of any shares of Company stock, rights for
or shares subject to rights to acquire Company stock, held by or otherwise
beneficially owned by Executive on the Effective Date, including but not limited
to shares held by Executive or in trust or subject to Company Options and
Company RSUs (the “Shares”), except in payment of applicable taxes and
withholdings due in connection with the vesting, exercise or settlement of a
Company Option or Company RSUs (the foregoing restriction, the “Additional
Restriction”). Unless otherwise set forth in Section 9, to the extent
applicable, the Additional Restriction shall lapse with respect to (a) 10% of
the Eligible Shares (as defined below) on the Effective Date, (b) an additional
10% of the Eligible Shares on each six (6) month anniversary of the Effective
Date and (c) 100% of the Eligible Shares on the earlier to occur of Executive’s
Cessation, consummation of a Corporate Transaction (as defined in the 2007 Plan)
or the three (3) year anniversary of the Effective Date. For purposes hereof
“Eligible Shares” shall mean the Shares that are owned outright or are vested
under any Company Option or Company RSUs held by Executive of the Effective Date
plus, as of the relevant measurement date, Shares that have become vested under
any Company Option or Company RSUs held by Executive since the prior measurement
date. Notwithstanding the foregoing and notwithstanding anything to the contrary
in Section 9, Executive must comply with the Additional Restriction with respect
to all Shares, including Shares with respect to which the Additional Restriction
has lapsed pursuant to the immediately preceding sentence, during any period
Executive serves as the Company’s “principal executive officer” under this
Agreement (it being understood that following such service, Executive shall be
credited with any lapse that shall have occurred prior to or during such service
as the Company’s “principal executive officer”). Executive acknowledges that for
so long as he serves as the Company’s “principal executive officer” Executive
shall be deemed an “officer” of the Company within the meaning of Section 16 of,
and Rule 16a-1(f) of the rules promulgated under, the Securities Exchange Act of
1934, as amended, and an “executive officer” of the Company within the meaning
of Item 401(b) of Regulation S-K, Rule 3b-7 promulgated under the Exchange Act,
and Rule 405 promulgated under the Securities Act of 1933, as amended.

 

(c)           Employee Benefits. During Executive’s employment as the Company’s
“Executive Chairman” and/or “principal executive officer” with the Company and
Executive is not otherwise employed by another company or entity, Executive will
continue to be eligible to participate in the employee benefit plans currently
and hereafter maintained by the Company of general applicability to other
executive officers of the Company, pursuant to the eligibility requirements,
terms and conditions of such plans, but in all cases on terms no less favorable
than provided to any other officer of the Company. It is expected (but not
required) that while Executive is employed, his duties will involve a minimum
work schedule of 30 hours per week (whether or not in the Company’s offices),
thereby (assuming the expectation holds true) making him eligible for health
benefits under the Company’s health plan as in effect on the Effective Date. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time. For the avoidance of doubt, Executive will
no longer be eligible for any annual cash incentive bonus, nor shall Executive
be eligible to receive future grants of Company equity awards or severance
benefit, including under any plan or program generally available to the
Company’s executive officers.

 

--------------------------------------------------------------------------------


 

(d)           Voluntary Resignation as Executive Chairman. For the avoidance of
doubt, in the event Executive voluntarily resigns his position as Executive
Chairman (with such resignation not at the request of the Board) other than for
Good Reason (as defined below), Executive shall, upon such resignation, not be
entitled to any further payment of any Remuneration and vesting with respect to
all outstanding Company Options and Company RSUs shall immediately cease and the
unvested portion of the Company Options and Company RSUs shall be forfeited by
Executive. In the event of such a voluntary resignation, Executive will be
entitled to the compensation that is provided to members of the Board while
Executive continues to serve on the Board.

 

6.             Payments and Benefits upon Cessation of Service as Board Member.
In the event of Executive’s Cessation, other than as set forth in Section 9 or
5(d), and provided Executive delivers to the Company a signed agreement and
general release of claims in favor of the Company in substantially the form
attached hereto as Exhibit B (the “Release”) and satisfies all conditions to
make the Release effective, then the Executive shall be entitled to the
following payments and benefits (which shall be payable by the Company on the
fifth (5th) day following the Cessation Date, and if such day follows on a
holiday or weekend, the next business day):

 

(a)           Cash Payment. Any then-unearned portion of the Base Executive
Chairman Remuneration, payable based on an annual amount of $375,000, with
respect to the remaining balance of the Service Period had Executive continued
to provide services to the Company through such date, payable in a lump sum.

 

(b)           Acceleration. In addition to the shares subject to Company Options
and Company RSUs held by Executive that are vested and exercisable (as
applicable) in accordance with their terms prior to Executive’s Cessation, each
other unexpired award held by Executive shall become fully vested and
exercisable through all vesting tranches that would otherwise occur prior to
November 16, 2019.

 

(c)           COBRA Benefit. Subject to Executive’s eligibility for and timely
and proper election of coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) and any comparable state law
providing for continuation of group health benefits, Executive’s then-effective
group health benefits for Executive and Executive’s COBRA-eligible dependents
shall be continued at the Company’s cost for all premiums under COBRA (the
monthly cost of such premiums, the “COBRA Premium”) for the balance of the
Service Period (the “Non-Cash COBRA”), provided that, if the Company determines
that it cannot provide the Non-Cash COBRA without violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide Executive, in lieu thereof, a taxable lump sum payment for the balance
of the Service Period (the “Cash COBRA”), which payment will equal 200% of the
applicable COBRA premium for the Executive and any dependents. The number of
months of Cash COBRA to be paid, in any case, shall be reduced by the number of
months of Non-Cash COBRA previously paid by the Company.

 

7.             Expenses Relating to the Performance of Services. The Company
will, in accordance with applicable Company policies and guidelines, reimburse
Executive for all reasonable and necessary expenses incurred by Executive in
connection with the performance of services as the Company’s Executive Chairman
and/or “principal executive officer,” but in all cases on terms no less
favorable than provided to any other officer or director of the Company.

 

8.             Employee Inventions and Confidentiality Agreement. Executive
acknowledges and agrees that Executive continues to be bound by the Employee
Invention Assignment and Confidentiality Agreement (the “Employee Inventions and
Confidentiality Agreement”) previously entered into by and between Executive and
the Company, and shall be bound thereby at any time that Executive is employed
by the Company, including as Executive Chairman and or the Company’s “principal
executive officer”. The foregoing obligations and restrictions shall be in
addition to Executive’s obligation to fulfill his fiduciary duties as an officer
or member of the Board.

 

--------------------------------------------------------------------------------


 

9.             Termination of Services for Cause, Death, Disability or Voluntary
Resignation. In the event of any termination of Executive’s services by the
Company for Cause or in the event of the Executive’s death, disability (as such
term is defined in Section 22(e)(3) of the Code, as defined in Section 10 below)
or voluntary resignation from service at any time and for any reason, the
Executive will be paid only (i) any earned but unpaid Remuneration, payable
based on the annual amount then in effect, (ii) other unpaid vested amounts or
benefits under the compensation, incentive and benefit plans of the Company in
which Executive participates, and (iii) reimbursement for all reasonable and
necessary expenses incurred by Executive in connection with his performance of
services on behalf of the Company in accordance with applicable Company policies
and guidelines for senior officers and members of the Board, in each case as of
the effective date of such termination of employment. Executive will be allowed
to exercise his vested Company Options, if any, during the time period set forth
in, and in accordance with, the 2007 Plan and the governing stock option
agreement(s). It is understood and acknowledged that, in the event of a
termination of Executive’s services that is not a Cessation, the Additional
Restriction shall continue to apply, but (i) if the Executive voluntarily
resigns from his service as Executive Chairman without Good Reason, dies, or
becomes disabled, the Additional Restriction shall not apply, but Executive
shall instead be subject to a lock-up as to his equity holdings for a period
thereafter of six months, during which Executive agrees to sell no more than
one-half of the shares (or shares subject to derivative equity securities) held
by him as of such resignation during any three month period, (ii) if Executive
experiences a Cessation or voluntarily resigns from his service as Executive
Chairman with Good Reason, the Additional Restriction shall not apply.

 

10.          Definitions.

 

(a)           “Cause” means (i) Executive’s committing of an act of gross
negligence, including misappropriation, embezzlement or fraud, that materially
adversely affects the Company or any of the Company’s customers, suppliers or
partners, (ii) his willful misconduct in the performance of services for the
Company or breach of fiduciary duty involving personal profit (other than
unintentional, immaterial breaches that are promptly cured after written notice
to Executive), (iii) his being convicted of, or pleading no contest to, any
felony , (iv) any material breach of any agreement with the Company by him that
remains uncured for thirty (30) days after written notice by the Company to him,
unless that breach is incapable of cure, in which case no cure period shall be
permitted, or any other material unauthorized use or disclosure of the Company’s
confidential information or trade secrets involving personal benefit, or (v) his
failure to follow the lawful and reasonable directions of the Board; provided
that, at any point when Executive no longer serves as Executive Chairman,
“principal executive officer,” or otherwise as an employee of the Company, and
serves only as a member of the Board, “Cause” shall instead mean a breach of
fiduciary duties as a director such that he would not be entitled to
indemnification under applicable law.

 

(b)           “Cessation” means (a) Executive ceases to serve as a member of the
Board at any time prior to the three (3) year anniversary of the Effective Date
(the effective date of such cessation, the “Cessation Date”), provided that such
cessation is (I) at the written request of the majority of the members of the
Board (or made by a majority of the Board at a properly called meeting thereof),
(II) due to Executive not being recommended by the Company or the Board for
reelection or not being reelected to the Board by the Company’s stockholders,
(III) following a material breach of this Agreement by the Company of which
Executive has notified the Company within 90 days after such breach in writing
that it has materially breached this Agreement (specifying the
provision(s) breached and the circumstances constituting such breach), the
Company has failed to cure such breach within 30 days following such notice, and
the Executive has resigned and ceased service within fifteen (15) days of such
failure to cure,

 

--------------------------------------------------------------------------------


 

or (IV) following a material diminution in Executive’s assigned duties as
Executive Chairman, provided that Executive first notifies the Company within 30
days after such material diminution in writing that such event has occurred and
the Company has failed to cure such diminution within 30 days following such
notice, and Executive has resigned and ceased service within fifteen (15) days
of such failure to cure (a resignation fulfilling all of the requirements of
clause (a) (III) or (a)(IV) shall be deemed for “Good Reason”), or (b) Executive
ceases to serve as Executive Chairman at the written request of the majority of
the members of the Board (or made by a majority of the Board at a properly
called meeting thereof). For the avoidance of doubt, (i) except as provided
above in this Section 10(b), any voluntary termination of Executive’s service or
termination of Executive’s service for Executive’s death or disability or
(ii) termination of Executive’s status as a “principal executive officer” while
still serving as Executive Chairman or as a member of the Board shall, in each
case, not constitute a Cessation under this Agreement.

 

(c)           “Code” means the United States Internal Revenue Code of 1986, as
amended.

 

11.          Miscellaneous.

 

(a)           Arbitration and Class Action Waiver. Executive and the Company
agree to submit to mandatory binding arbitration any and all claims arising out
of or related to Executive’s employment or service with the Company and the
termination thereof, including, but not limited to, claims for unpaid wages,
wrongful termination, torts, stock or Company options, Company RSUs or other
ownership interest in the Company, and/or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision, except that each party may, at its, his or her option,
seek injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information (collectively, “Arbitrable Claims”). Further, to the fullest extent
permitted by law, Executive and the Company agree that no class or collective
actions can be asserted in arbitration or otherwise. All claims, whether in
arbitration or otherwise, must be brought solely in Executive’s or the Company’s
individual capacity, and not as a plaintiff or class member in any purported
class or collective proceeding. Nothing in this Arbitration and Class Action
Waiver section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.

 

SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN EXECUTIVE AND THE COMPANY.

 

This Agreement does not restrict Executive’s right to file administrative claims
Executive may bring before any government agency where, as a matter of law, the
parties may not restrict Executive’s ability to file such claims (including, but
not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims. The arbitration
shall be conducted in Santa Clara County, California through JAMS before a
single neutral arbitrator, in accordance with the JAMS employment arbitration
rules then in effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If Executive is unable to
access these rules, Executive should please let the Company know and the Company
will provide Executive with a hardcopy. The arbitrator shall issue a written
decision that contains the essential findings and conclusions on which the
decision is based. In the event of arbitration relating to this Agreement or
Executive’s service with the Company, each of Executive and the Company will
bear its own costs, including, without limitation, attorneys’ fees.

 

--------------------------------------------------------------------------------


 

(b)           Indemnification. Subject to applicable law, the Company will
provide Executive indemnification to the maximum extent permitted by the
Company’s Certificate of Incorporation and Bylaws, in addition to coverage under
any directors and officers insurance policies maintained by the Company, with
such indemnification to be on terms determined by the Board or any of its
committees, but in no case less favorable than those provided to any other
executive officer or director of the Company. Executive will continue to be
covered by any indemnification by and between Executive and the Company, which,
if applicable, continues in full force and effect.

 

(c)           Section 409A. To the extent (a) any payments to which Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Code and
(b) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments will not be made or commence until the earlier of (i) the expiration of
the six (6)-month period measured from the date of Executive’s termination and
(ii) the date of Executive’s death following such termination; provided,
however, that such deferral will be effected only to the extent required to
avoid adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph will be paid to Executive or
Executive’s beneficiary in one lump sum (without interest).

 

To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment will be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.

 

Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the regulations under Section 409A.

 

Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to
Section 409A, the Company will work in good faith with Executive to adopt such
amendments to this Agreement, or to adopt such policies and procedures or take
such other actions that the Company determines are necessary or appropriate, to
avoid the imposition of taxes under Section 409A.

 

(d)           Limitation on Payments Under Code Section 280G. In the event that
the payments and other benefits provided for in this Agreement or otherwise
payable to the Executive (i) constitute “parachute payments” within the meaning
of Section 280G of the Code, and (ii) would be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then Executive’s benefits under
this Agreement shall be either:

 

(i)          delivered in full; or

 

(ii)         delivered as to such lesser extent that would result in no portion
of such benefits being subject to the Excise Tax, by reducing payments in the
following order: first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity award compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity award compensation not subject to Section 409A of
the Code. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant;

 

--------------------------------------------------------------------------------


 

whichever of the foregoing amounts in (i) or (ii) above, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.

 

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

(e)           Severability. If any provision of this Agreement shall be found by
any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent of its
invalidity or unenforceability, and agree that all other provisions in this
Agreement shall continue in full force and effect.

 

(f)            No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.

 

(g)           Assignment. This Agreement and all rights hereunder are personal
to Executive and may not be transferred or assigned by Executive at any time.
The Company may assign its rights, together with its obligations hereunder, to
any parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

 

(h)           Withholding. All sums payable to Executive hereunder shall be in
United States Dollars and shall be reduced by applicable federal, state, local
and other withholding and similar taxes and payments required by applicable law.

 

(i)            Agreements Superseded. This Agreement supersedes and replaces in
their entirety the Employment Agreement, the Severance Agreement and any
provision regarding Executive’s entitlement to vesting acceleration of the
Company Options or Company RSUs set forth in the written agreements governing
such awards, which agreements and provisions, respectively, shall be of no
further force or effect.

 

--------------------------------------------------------------------------------


 

(j)            Amendment. This Agreement may only be amended, modified or
waived, in whole or in part, in a writing executed by both Executive and the
Company (as authorized by the Board).

 

(k)           Binding Nature. This Agreement shall be binding upon, and inure to
the benefit of, the successors and personal representatives of the respective
parties hereto. Executive acknowledges that Executive has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

(l)            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.

 

(m)          Indemnification Agreement. This Agreement shall not be deemed in
any way to limit or supersede the Indemnity Agreement entered into between the
Company and Executive on October 24, 2013, and the Company agrees that any
amendment or replacement to the form of Indemnity Agreement generally applicable
to the members of the Board shall be made available to Executive (such Indemnity
Agreement as it may be amended or replaced, the “Indemnity Agreement”).

 

(n)           Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be construed in accordance with the laws of the State
of California, without giving effect to the principles of conflict of laws.

 

[SIGNATURE PAGE TO EXECUTIVE CHAIRMAN AGREEMENT FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date indicated below.

 

GLU MOBILE INC.

 

EXECUTIVE

 

 

 

/s/ Benjamin T. Smith, IV

 

/s/ Niccolo de Masi

 

 

 

Name: Benjamin T. Smith, IV

 

Niccolo de Masi

 

 

 

Title: Compensation Committee, Chair

 

 

 

 

 

Date:

November 2, 2016

 

Date

November 2, 2016

 

[SIGNATURE PAGE TO EXECUTIVE CHAIRMAN AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

EXECUTIVE’S COMPANY OPTIONS AND COMPANY RSUS

AS OF THE EFFECTIVE DATE

 

--------------------------------------------------------------------------------


 

Exhibit B

 

GENERAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------


 

General Release Of Claims

 

This General Release of Claims (this “Agreement”) is entered into as of
[                  ], by and between Niccolo de Masi (“you”) and Glu Mobile Inc.
(the “Company”), collectively referred to herein as the “Parties”. Capitalized
terms used herein, but not defined herein, shall have the meanings ascribed to
them in the Executive Chairman Agreement by and between you and the Company
dated November 2, 2016 (the “Employment Agreement”).

 

Recitals

 

WHEREAS, you have been providing services to the Company as its Executive
Chairman [and “principal executive officer”] pursuant to the Employment
Agreement, and you and the Company now wish to effect a Cessation of your
services as Executive Chairman [and “principal executive officer;”]

 

WHEREAS, pursuant to the Employment Agreement, you and the Company agreed that
upon your Cessation, you would be entitled to certain payments and benefits
thereunder;

 

WHEREAS, you and the Company wish to set forth in writing the terms of your
Cessation, and the Company wishes to receive from you a general release of all
claims against the Company;

 

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that you
may have against the Company as defined herein, including, but not limited to,
any and all claims arising or in any way related to your employment or service
with, or separation from, as applicable, the Company, and you and the Company
desire to embody in this Agreement the terms, conditions and benefits to be
provided in connection with your termination of employment or service with the
Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

Agreement

 

A.            Cessation

 

1.             Cessation Date. Your Cessation is effective as of the close of
business on [                 ] (your “Cessation Date”). The Company shall pay
to you all amounts and benefits that have accrued or were earned but remain
unpaid through your Cessation Date in respect of Remuneration, payable based on
the annual amount then in effect, and unreimbursed expenses, including accrued
and unused vacation, on the Cessation Date, regardless of whether you sign this
Agreement.

 

2.             Consideration for Release. Subject to your compliance with the
terms and conditions of this Agreement, and provided you deliver to the Company
this signed Agreement and satisfy all conditions to make the Release effective,
the Company shall provide you with the payments and acceleration set forth under
Section 6 of the Employment Agreement as compensation for the Release set forth
herein.

 

3.             Employee Inventions and Confidentiality Agreement. You
acknowledge and agree that you continue to be bound by the Employee Invention
Assignment and Confidentiality Agreement previously entered into by and between
you and the Company.

 

1

--------------------------------------------------------------------------------


 

B.            Release

 

In consideration of the payments and benefits provided and to be provided to you
by the Company under this Agreement, and in connection with your Cessation, by
your signature below you agree to the following general release (the “Release”).

 

1.             On behalf of yourself, your heirs, executors, administrators,
successors, and assigns, you hereby fully and forever generally release and
discharge the Company, its current, former and future parents, subsidiaries,
affiliated companies, related entities, employee benefit plans, and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, for purposes of this Section B, the
“Company”) from any and all claims, causes of action, and liabilities up through
the date of your execution of this Release. The claims subject to this Release
include, but are not limited to, those relating to your employment or service
with the Company and/or any predecessor to the Company and the termination, as
applicable, of such employment or service. All such claims (including related
attorneys’ fees and costs) are barred without regard to whether those claims are
based on any alleged breach of a duty arising in statute, contract, or tort.
This expressly includes waiver and release of any rights and claims arising
under any and all laws, rules, regulations, and ordinances, including, but not
limited to: Title VII of the Civil Rights Act of 1964; the Americans With
Disabilities Act; the Age Discrimination in Employment Act; the Fair Labor
Standards Act; the National Labor Relations Act; the Family and Medical Leave
Act; the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
the Workers Adjustment and Retraining Notification Act; the California Fair
Employment and Housing Act (if applicable); the provisions of the California
Labor Code (if applicable); the Equal Pay Act of 1963; and any similar law of
any other state or governmental entity. You further waive any rights under
Section 1542 of the Civil Code of the State of California or any similar state
statute. Section 1542 states: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which, if known to him or her, must have materially
affected his or her settlement with the debtor.” This Release does not extend
to, and has no effect upon, any benefits that have accrued, and to which you
have become vested or otherwise entitled to, under any employee benefit plan,
program or policy sponsored or maintained by the Company, or to your right to
indemnification by the Company, and continued coverage by the Company’s
director’s and officer’s liability insurance policy, to any claim that arises
after the date of this Agreement.

 

2.             In understanding the terms of the Release and your rights, you
have been advised to consult with an attorney of your choice prior to executing
the Release. You understand that nothing in the Release shall prohibit you from
exercising legal rights that are, as a matter of law, not subject to waiver such
as: (a) your rights under applicable workers’ compensation laws; (b) your right,
if any, to seek unemployment benefits; (c) your right to indemnity under the
Indemnity Agreement, the Company’s certificate of incorporation or bylaws,
California Labor Code section 2802 or other applicable state-law right to
indemnity; and (d) your right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, or other applicable state agency.
Moreover, you will continue to be indemnified for your actions taken while
employed by, or providing services to, the Company to the same extent as other
then-current or former directors and officers of the Company under the Company’s
Certificate of Incorporation and Bylaws and any director or officer
indemnification agreement between you and the Company, if any, and you will
continue to be covered by the Company’s director’s and officer’s liability
insurance policy as in effect from time to time to the same extent as other
then-current or former directors and officers of the Company, each subject to
the requirements of the laws of the State of California.

 

2

--------------------------------------------------------------------------------


 

3.             You understand and agree that the Company will not provide you
with the payments and benefits under this Agreement (including as referenced
herein and made under the Employment Agreement) unless you execute the Release.
You also understand that you have received or will receive, regardless of the
execution of the Release, all wages owed to you together with any accrued but
unused vacation pay, less applicable withholdings and deductions, earned through
your termination date.

 

4.             As part of your existing and continuing obligations to the
Company, you have returned to the Company all Company documents (and all copies
thereof) and other Company property that you have had in your possession at any
time, including but not limited to the Company’s files, notes, drawings,
records, business plans and forecasts, financial information, specification,
computer-recorded information, tangible property (including, but not limited to,
computers, laptops, pagers, etc.), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof). You understand that, even if you did not sign the Release, you are
still bound by any and all confidential/proprietary/trade secret information,
non-disclosure and inventions assignment agreement(s) signed by you in
connection with your employment or service with the Company, or with a
predecessor or successor of the Company pursuant to the terms of such
agreement(s). Notwithstanding the preceding, if you desire, for the three years
from the Effective Date, you may retain any Company-issued mobile device or
computer (subject to your obligations under Section 3 above), it being
understood that the device remains property of the Company and must be made
available to the Company upon request consistent with other property owned by
the Company and used by its service providers.

 

5.             You represent and warrant that you are the sole owner of all
claims relating to your employment or service with the Company and/or with any
predecessor of the Company, and that you have not assigned or transferred any
claims relating to your employment or service to any other person or entity.

 

6.             You understand and agree that the Release shall not be construed
at any time as an admission of liability or wrongdoing by either the Company or
yourself.

 

7.             You agree that during the three (3) year period following your
Cessation Date you will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. The Company (including its
subsidiaries and affiliates) agrees that during the three (3) year period
following your Cessation Date it will not make, and agrees to cause the
executive officers, directors and authorized spokespersons of the Company to
refrain from making, any negative or disparaging statements or comments, either
as fact or as opinion, about you (or authorizing any statements or comments to
be reported as being attributed to the Company). Nothing in this paragraph shall
prohibit you or the Company from providing truthful information in response to a
subpoena or other legal process.

 

8.             This Release shall become effective on the date of its execution
by you. You understand that the payments and benefits under this Agreement
(including as referenced herein and made under the Employment Agreement) will
become available to you at such time after the Effective Date.

 

9.             In executing the Release, you acknowledge that you have not
relied upon any statement made by the Company, or any of its representatives or
employees, with regard to the Release unless the representation is specifically
included herein. Furthermore, the Release contains our entire understanding
regarding eligibility for payments and benefits and supersedes any or all prior
representation and agreement regarding the subject matter of the Release.
However, the Release does not modify, amend or supersede written Company
agreements that are consistent with enforceable provisions of this Release such
as your proprietary information and invention assignment agreement, and any
stock, stock option and/or stock purchase agreements between the Company and
you. Once effective and enforceable, this agreement can only be changed by
another written agreement signed by you and an authorized representative of the
Company.

 

3

--------------------------------------------------------------------------------


 

C.            Miscellaneous

 

1.             Arbitration and Class Action Waiver. You and the Company agree to
submit to mandatory binding arbitration any and all claims arising out of or
related to your employment or service with the Company and the termination
thereof, including, but not limited to, claims for unpaid wages, wrongful
termination, torts, stock or stock options or other ownership interest in the
Company, and/or discrimination (including harassment) based upon any federal,
state or local ordinance, statute, regulation or constitutional provision,
except that each party may, at its, his or her option, seek injunctive relief in
court related to the improper use, disclosure or misappropriation of a party’s
private, proprietary, confidential or trade secret information (collectively,
“Arbitrable Claims”). Further, to the fullest extent permitted by law, you and
the Company agree that no class or collective actions can be asserted in
arbitration or otherwise. All claims, whether in arbitration or otherwise, must
be brought solely in your or the Company’s individual capacity, and not as a
plaintiff or class member in any purported class or collective proceeding.
Nothing in this Arbitration and Class Action Waiver section, however, restricts
your right, if any, to file in court a representative action under California
Labor Code Sections 2698, et seq.

 

SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR COLLECTIVE ACTION
PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE COMPANY.

 

This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Santa Clara County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.

 

2.             Indemnification. Subject to applicable law, the Company will
provide you indemnification to the maximum extent permitted by the Company’s
Certificate of Incorporation and Bylaws, in addition to coverage under any
directors and officers insurance policies maintained by the Company, with such
indemnification to be on terms determined by the Board or any of its committees,
but in no case less favorable than those provided to any other executive officer
or director of the Company. You will continue to be covered by any
indemnification by and between you and the Company, which, if applicable,
continues in full force and effect.

 

4

--------------------------------------------------------------------------------


 

3.             Section 409A. To the extent (a) any payments to which Executive
becomes entitled under this Agreement, or any agreement or plan referenced
herein, in connection with Executive’s termination of employment with the
Company constitute deferred compensation subject to Section 409A of the Code and
(b) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments will not be made or commence until the earlier of (i) the expiration of
the six (6)-month period measured from the date of Executive’s termination and
(ii) the date of Executive’s death following such termination; provided,
however, that such deferral will be effected only to the extent required to
avoid adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph will be paid to Executive or
Executive’s beneficiary in one lump sum (without interest).

 

To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment will be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A.

 

Payments pursuant to this Agreement (or referenced in this Agreement) are
intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the regulations under Section 409A.

 

Notwithstanding the foregoing, in the event the Company determines that any
compensation or benefits payable under this Agreement may be subject to
Section 409A, the Company will work in good faith with you to adopt such
amendments to this Agreement, or to adopt such policies and procedures or take
such other actions that the Company determines are necessary or appropriate, to
avoid the imposition of taxes under Section 409A.

 

4.             Limitation on Payments Under Code Section 280G. In the event that
the payments and other benefits provided for in this Agreement or otherwise
payable to the you (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then your benefits under this
Agreement shall be either:

 

(a)           delivered in full; or

 

(b)           delivered as to such lesser extent that would result in no portion
of such benefits being subject to the Excise Tax, by reducing payments in the
following order: first a pro rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity award compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity award compensation not subject to Section 409A of
the Code. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant;

 

whichever of the foregoing amounts in (a) and (b) above, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

5

--------------------------------------------------------------------------------


 

Unless the Company and you otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this Section, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and you shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

 

5.             Severability. If any provision of this Agreement shall be found
by any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent of its
invalidity or unenforceability, and agree that all other provisions in this
Agreement shall continue in full force and effect.

 

6.             No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.

 

7.             Assignment. This Agreement and all rights hereunder are personal
to you and may not be transferred or assigned by you at any time. The Company
may assign its rights, together with its obligations hereunder, to any parent,
subsidiary, affiliate or successor, or in connection with any sale, transfer or
other disposition of all or substantially all of its business and assets,
provided, however, that any such assignee assumes the Company’s obligations
hereunder.

 

8.             Withholding. All sums payable to you hereunder shall be in United
States Dollars and shall be reduced by applicable federal, state, local and
other withholding and similar taxes and payments required by applicable law.

 

9.             Entire Agreement. This Agreement constitutes the entire and only
agreement and understanding between the parties relating to Cessation and the
termination, as applicable, of your employment or service with the Company.

 

10.          Amendment. This Agreement may only be amended, modified or waived,
in whole or in part, in a writing executed by both you and the Company (as
authorized by the Board).

 

11.          Binding Nature. This Agreement shall be binding upon, and inure to
the benefit of, the successors and personal representatives of the respective
parties hereto. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from his private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

 

12.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

13.          Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
indicated below.

 

 

GLU MOBILE INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Benjamin T. Smith, IV

 

Niccolo de Masi

 

 

 

Title: Compensation Committee, Chair

 

 

 

 

 

 

 

 

Date:

 

 

Date

 

 

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]

 

8

--------------------------------------------------------------------------------